Citation Nr: 0312063	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-26 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
service-connected degenerative disc disease at C3-C4 with 
degenerative arthritis and retrospondylosis.

2.  Entitlement to a rating higher than 10 percent for 
service-connected degenerative disc disease of the lumbar 
spine.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 decision by the RO in Roanoke, 
Virginia which, in pertinent part, granted service connection 
and a 0 percent rating for each of the following 
disabilities:  a cervical spine disability and a lumbar spine 
disability.  The veteran appealed for higher ratings.  In 
August 1998, the Board remanded the case to the RO for 
further evidentiary development.  In an August 2001 rating 
decision, the RO granted a 20 percent rating for the cervical 
spine disability, and granted a 10 percent rating for the 
lumbar spine disability.  The case was subsequently returned 
to the Board.

REMAND

The Board notes that during the pendency of this appeal, the 
rating criteria pertaining to intervertebral disc syndrome 
(Diagnostic Code 5293) were revised, effective September 25, 
2002.  The RO has not yet reviewed the veteran's claims for 
higher ratings for cervical and lumbar spine disabilities 
with consideration of the revised rating criteria of 
Diagnostic Code 5293, and such must be done prior to 
appellate review.

The last VA examination of the veteran's service-connected 
cervical and lumbar spine disabilities was performed in 1998, 
prior to the revision of the rating criteria.  All ongoing 
treatment records pertaining to the veteran's cervical and 
lumbar spine disabilities should be obtained, and, given the 
length of time since the last VA compensation examinations of 
these disabilities, current examinations should be provided.  
Caffrey v. Brown, 6 Vet. App. 377 (1994); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2002).  The VCAA and implementing regulations (including 
38 C.F.R. § 3.159) essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim, and a duty to notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the VA.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board notes that VA examinations were recently scheduled 
for the veteran, and that he failed to report for such 
examinations.  The veteran is advised that although VA has a 
duty to assist the claimant in developing a claim, that duty 
is not a one-way street.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2002); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  If a veteran desires help with his claims, he must 
cooperate with VA's efforts to assist him, to include 
reporting for scheduled examinations.  Id.  See also Hyson v. 
Brown, 5 Vet. App. 262 (1993).  Regulations provide that 
veterans have an obligation to report for VA examinations and 
reexaminations which are scheduled in connection with their 
claims.  38 C.F.R. §§ 3.326, 3.327, 3.655 (2002).  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
ask him to provide the names, addresses 
and dates of treatment for all health 
care providers, VA and non-VA, who have 
examined or treated him for neck or low 
back problems since January 1999.  The RO 
should obtain the related medical 
records.  If records cannot be obtained, 
it should be documented in the claims 
folder.

3.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to determine the current 
level of severity of his service-
connected cervical degenerative disc 
disease at C3-C4 with degenerative 
arthritis and retrospondylosis, and 
degenerative disc disease of the lumbar 
spine.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the reports of the 
examiners.  

In addition, the examiners should fully 
describe all signs and symptoms of neck 
and low back disorders (range of motion 
in degrees, any muscle spasm, objective 
signs of pain, the effects of pain on 
use, etc.).  The examiner(s) should be 
asked to indicate the frequency and 
duration of incapacitating episodes of 
intervertebral disc syndrome during the 
past 12 months.

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  The RO should then review the claims 
for entitlement to higher ratings for 
cervical and lumbar spine disabilities, 
with consideration of the revised rating 
criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  If the claims are denied, the 
veteran should be issued a supplemental 
statement of the case, and given time to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




